Case 3:19-cv-00930-GNS-RSE Document 49 Filed 11/26/20 Page 1 of 2 PageID #: 554




                              U.S. DISTRICT COURT
                     WESTERN DISTRICT OF KENTUCKY (Louisville)

 Charles L. Thomason,                                 ‖
       Plaintiff,                                     ‖
 v.                                                   ‖       3:19-cv-0930-GNS
                                                      ‖
 Joseph K. Dreitler,                                  ‖
 Paul W. Reidl, and                                   ‖
 Jenifer deWolf (Paine),                              ‖
        Defendants.                                   ‖


                                   NOTICE OF DISMISSAL.

        Thankfully, the plaintiff voluntarily dismisses this action, pursuant to Rule 41(a)(1), FED.

 R. CIV. PROC.

 26 NOV 2020

                                          ~ S ~ /Charles L. Thomason/
                                              Charles L. Thomason, plaintiff
                                              MET Building – Suite 700
                                              312 S. 4th St.
                                              Louisville, KY 40202
                                              Tel. (502) 349-7227
Case 3:19-cv-00930-GNS-RSE Document 49 Filed 11/26/20 Page 2 of 2 PageID #: 555




                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing paper was filed with the Clerk of Court using

 the CM-ECF system of the Court, which shall transmit an electronic copy to all counsel and

 parties who have appeared, and that a true and complete copy of the paper also was served to

 defendant deWolf via U.S. mail to the address (below) provided on her motion papers:

                       Defendant Jenifer deWolf Paine
                       99 E. 4th St. #2D
                       New York, NY 10003

 Date: 26 NOV 2020
                                             By: s/Charles L. Thomason/
                                             Charles L. Thomason
